*1376OPINION.
Siefkin :
The only question involved in this proceeding is whether the respondent properly disallowed the deduction of amounts paid as salaries in 1920 and 1921. We are satisfied from the entire record that the amounts paid were reasonable compensation for the services rendered to the corporation, and that the Commissioner was in error in disallowing the deduction. The services were none the less real in that they were performed, in the main, away from the petitioner’s place of business. ■

Judgment uATl 5e entered voider Rule 50.